DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claim 1-8 in the reply filed on 10/06/2022 is acknowledged.  The traversal is on the ground(s) that the reference is made to the amended claims of this paper, including amended claim 1 and claim 9 with respect to newly recited limitation of “…the same species…”. 
This is not found persuasive because Group I, II and Group III with respect to amended claims and newly recited limitation are under REQUIREMENT FOR UNITY OF INVENTION, as outline and discussed below.  The requirement is still deemed proper and is therefore made FINAL.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-8, drawn to flavor composition, product.
Group II, claim(s) 9-11 drawn to method of preparing flavor composition.
Group II, claim 12-15 drawn to a food or beverage product with flavor composition, product.

Group I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a flavor composition comprising matter from at least two botanical varieties from the same species, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Betty Crocker (Ref. U) discloses a jam (flavor composition/matter) comprising two varieties of apples, Gala apples and Granny Smith; wherein the apples are two botanical varieties from the same species..  As evidenced by Espino-Diaz et al. (Ref. V), Granny Smith apple having hexyl acetate (flavour characteristic compound) at 17.40 w/(ug/kg) (pg. 377, Table 2, GS) which is considered relative paucity compared to Gala apple having hexyl acetate (flavour characteristic compound) at 342.5 w/(ug/kg) (pg. 33, Table 2, MG) which is considered relative abundance with hexyl acetate. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/2022.
This is not found persuasive because Group I, II and Group III with respect to the newly entered limitation of amended claim 1 and claim 9, of “…the same species…”, are under REQUIREMENT FOR UNITY OF INVENTION, as outline and discussed above.  The requirement is still deemed proper and is therefore made FINAL.

Application Status
Amended claim 1-8 are under examination.
Claim 9-15 are withdrawn from examination.
Claim 1-8 are rejected. 
Claim Objections
Claim 8 is objected to because of the following informalities:  in line 4, recites “…ethyl 3-methylbutyrate,hexyl acetate…” should be a space between ethyl 3-methylbutyrate and hexyl acetate.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relative paucity” in claim 1, line 2, is a relative term which renders the claim indefinite. The term “relative paucity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “relative abundance” in claim 1, line 4, is a relative term which renders the claim indefinite. The term “relative abundance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "the desired flavour" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “…the desired flavour of the flavour composition that is comparable with flavour compositions obtained by conventional methods…” in lines 7-9, is unclear. The instant claim is directed to a composition and not a method claim, hence it is not clear was to what Applicant intend to compare with conventional methods. The claim is indefinite. Claim 2-8 are also rejected since the claims are dependent upon rejected claim 1. 
Claim 4, recites “…wherein said matter is processed to remove water…” is confusing. It is not clear as to the metes and bounds of this recitation to meet the limitation. The claim is to a composition, and not a method. It is not clear if Applicant intend said matter has a function to remove water or said matter contains no water; hence the claim is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Betty Crocker (Ref. U) as evidenced by Espino-Diaz et al. (Ref. V).
Regarding claim 1, 2, and 8, Betty Crocker (Ref. U) discloses a jam (flavor composition/matter) comprising two varieties of apples (fruit), Gala apples and Granny Smith Apples; wherein the apples are two botanical varieties from the same species.  As evidenced by Espino-Diaz et al. (Ref. V), Granny Smith apple having hexyl acetate (flavour characteristic compound) at 17.40 w/(ug/kg) (pg. 377, Table 2, GS) which is considered relative paucity compared to Gala apple having hexyl acetate (flavour characteristic compound) at 342.5 w/(ug/kg) (pg. 33, Table 2, MG) which is considered relative abundance with hexyl acetate.  
With respect to the recitation of “…such that when said matter obtained from said botanical varieties is combined, it contains a complement of the flavour characteristic compounds that together are determinative of the desired flavour of the composition that is comparable with flavour composition obtained by conventional methods…” is considered functional language.  It is noted the recitation is considered a functional limitations of the claimed product when said matter obtained from said botanical varieties is combined; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). Rebuttal by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).
Regarding claim 4 and 5, Betty Crocker discloses the jam (flavor composition/matter) comprising the two varieties of apples (fruit), Gala apples and Granny Smith Apples obtained by heat to a boiling step, wherein the boiling for about 10 minutes (Ref. U) is expected to evaporate (remove) juice of the apples to some degree. Betty Crocker’s jam meets the limitation of juice concentrate, wherein a removal of the juice of the apples in the heating is expected to concentrate the apples in Betty Crocker’s jam (flavor composition/matter). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Betty Crocker (Ref. U) as evidenced by Espino-Diaz et al. (Ref. V) as applied to claim 1 and 5 above, and further in view of Roberts (Ref. W).
Regarding claim 3 and 6, Betty Crocker discloses the claimed invention as discussed above in claim 1 and 5. Betty Croker does not explicitly disclose the jam comprising strawberry. However, Roberts teaches successful combination of strawberry and apple, Granny Smith for jam. It would have been obvious to one of ordinary skill in the art be motivated to use Roberts’ strawberry in Betty Crocker’s jam to provide a desired flavor profile as a matter of preference. With respect to the term strawberry concentrate as recited in claim 6, Robert teaches the strawberry is simmered to obtain jam (Ref. W, step 1); wherein a removal of juice is expected to evaporate to obtain a strawberry concentrate. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Betty Crocker (Ref. U) as evidenced by Espino-Diaz et al. (Ref. V) and further in view of Roberts (Ref. W) as applied to claim 6 above, and further in view of Arrow Scientific (Ref. X).
Modified Betty Crocker discloses the claimed invention as discussed in claim 6. Modified Betty Crocker does not explicitly disclose a pH value of the jam comprising apples and strawberry. However, Arrow Scientific teaches common pH values in food product, including strawberry jam (Ref. X, page 12) at a range of 3.00 to 3.40, which is in range with the cited range of 3 to 4.3. It would have been obvious to one of ordinary skill in the art to be motivated for modified Betty Crocker’s jam comprising strawberry with a pH to comply with USDA regulation as taught by Arrow Scientific (Ref. X, page 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792